UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2008 Commission file number 000-23561 MEXORO MINERALS LTD. (Exact name of small business issuer as specified in its charter) Colorado 0-23561 84-1431797 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) C. General Retana #706 Col. San Felipe Chihuahua, Chih. Mexico 31203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 661-7830 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 26,911,388 at July 4, 2008. Transitional Small Business Disclosure Format (Check one): Yes No X -- ITEM 1. FINANCIAL STATEMENTS MEXORO MINERALS LTD. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Expressed in U.S. Dollars) MAY 31, 2008 MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) (Expressed in U.S. Dollars) May 31, February 29, 2008 2008 (Unaudited) (Audited) Assets Current Cash and cash equivalents $ 4,467 $ 12,947 Accounts receivable 361,487 278,847 Prepaid expenses 81,088 104,936 447,042 396,730 Equipment (note 4) 453,033 460,941 Total assets $ 900,075 $ 857,671 Liabilities Current Accounts payable and accrued liabilities $ 1,341,493 $ 655,677 Current portion of loans payable (note 8) 54,049 71,256 Promissory notes (note 6) 1,593,611 1,480,702 Convertible debentures (note 7) 500,000 - 3,489,153 2,207,635 Loans payable (note 8) 20,050 27,481 Total liabilities 3,509,203 2,235,116 Stockholders’ equity (deficiency) Capital stock Preferred stock Authorized: 20,000,000 shares without par value (note 9) Issued: nil Common stock Authorized: 200,000,000 shares without par value Issued: 26,781,502 (2008 – 25,380,502) (note 10) 23,844,154 22,978,654 Additional paid-in capital 11,730,197 11,155,687 Stock subscriptions 9,885 330,000 Accumulated deficit from prior operations (2,003,427 ) (2,003,427 ) Accumulated deficit during the exploration stage (36,149,539 ) (33,828,011 ) Accumulated other comprehensive income (loss) (40,398 ) (10,348 ) Total stockholders’ equity (deficiency) (2,609,128 ) (1,377,445 ) Total liabilities and stockholders’ equity (deficiency) $ 900,075 $ 857,671 Going concern (note 3) Commitments (notes 5, 12 and 14) Subsequent events (note 15) The accompanying notes are an integral part of these consolidated financial statements. MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit (Unaudited) (Expressed in U.S. Dollars) Period from Inception of Exploration Three Months Ended (March 1, 2004) May 31, May 31, To May 31, 2008 2008 2007 Expenses General and administrative $ 426,410 $ 935,264 $ 4,762,105 Stock-based compensation (note 11) 188,510 937,708 5,909,306 Mineral exploration 1,292,823 668,276 5,063,001 Impairment of mineral property costs - - 16,145,422 Operating loss (1,907,743) (2,541,248) (31,879,834) Other income (expenses) Foreign exchange 18,802 - 20,159 Interest expense (430,001) (6,358) (4,427,722) Interest income - - Loss on sale of assets (2,586) - (2,586) Gain on settlement of debt - - 140,444 Net loss (2,321,528) (2,547,606) (36,149,539) Accumulated deficit, beginning (33,828,011) (25,731,407) - Accumulated deficit, ending $ (36,149,539) $ (28,279,013) $ (36,149,539) Other comprehensive income Foreign exchange gain (loss) on translation (30,050) 15,927 (40,398) Total comprehensive loss $ (2,351,578) $ (2,531,679) $ (36,189,937) Total loss per share – basic and diluted $ (0.09) $ (0.12) - Weighted average number of shares of common stock – basic and diluted 25,859,187 21,171,156 - The accompanying notes are an integral part of these consolidated financial statements MEXORO MINERALS LTD. (An Exploration Stage Company) Consolidated Statements of Cash Flow (Unaudited) (Expressed in U.S. Dollars) Period from Three Months Ended Inception of May 31, May 31, Exploration 2008 2007 to May 31, 2008 Cash flows from operating activities Net loss $ (2,321,528 ) $ (2,547,606 ) $ (36,149,539 ) Write off of note receivable - - 57,500 Acquisition of resource properties costs for stock - - 13,645,000 Issuance of shares for consulting services - - 90,000 Amortization 22,099 14,708 126,338 Discount on convertible debentures 158,000 - 333,000 Non-cash component of gain on settlement of debt - - (182,259 ) Stock-based compensation 188,510 937,708 7,432,306 Beneficial conversion feature 228,000 - 3,945,500 Prepaid expense 25,082 (30,778 ) (70,153 ) Accounts receivable (70,674 ) (69,786 ) (332,019 ) Customer deposits - - (44,809 ) Notes payable - - 109,337 Accounts payable and accrued liabilities 767,638 755,327 2,193,994 Cash used in operating activities (1,002,873 ) (940,427 ) (8,845,804 ) Investing activity Purchase of property and equipment 2,013 (25,152 ) (546,287 ) Cash used in investing activity 2,013 (25,152 ) (546,287 ) Financing activities Proceeds from loans payable - 45,915 182,454 Proceeds from notes payable 541,895 537,989 2,185,897 Proceeds from convertible debentures 500,000 - 4,192,500 Proceeds from exercise of options - - 78,000 Proceeds from exercise of warrants - 400,000 3,144,377 Repayment of loans payable (26,819 ) (9,224 ) (113,278 ) Repayment of notes payable (33,076 ) - (393,076 ) Repayment of convertible debentures - - (530,000 ) Stock subscriptions 9,885 - 179,885 Issuance of common stock - - 477,109 Cash provided by financing activities 991,885 974,680 9,403,868 Outflow of cash and cash equivalents (8,975 ) 9,101 11,777 Effect of foreign currency translation on cash 495 15,928 (29,387 ) Cash and cash equivalents, beginning 12,947 13,148 22,077 Cash and cash equivalents, ending $ 4,467 $ 38,177 $ 4,467 Supplemental cash flow information Interest paid $ 13,053 $ - $ 208,340 Common stock issued on conversion of debt 103,000 - 3,320,500 Common stock issued on settlement of notes payable 492,500 - 905,300 Common stock issued for mineral property costs - - 500,000 Shares issued for services - - 90,000 The accompanying notes are an integral part of these consolidated financial statements. MEXORO MINERALS LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements Three Months Ended May 31, 2008 (Unaudited) (Expressed in U.S. Dollars) 1. Basis of presentation Mexoro Minerals Ltd. (formerly Sunburst Acquisitions IV, Inc.) ("Mexoro" or the “Company”) was incorporated in the state of Colorado on August 27, 1997 and on February 15, 2006 its name was changed to Mexoro Minerals Ltd. The Company was formed to seek out and acquire business opportunities. Between 1997 and 2003, the Company was engaged in two business acquisitions and one business opportunity, none of which generated a significant profit or created sustainable business. All were sold or discontinued. Currently, the main focus of the Company’s operations is in Mexico. The Company had previously been pursuing various business opportunities and, effective March 1, 2004, the Company changed its operations to mineral exploration. Accordingly, as of March 1, 2004 the Company is considered to be an exploration stage company. On May 25, 2004, the Company completed a “Share Exchange Agreement” with Sierra Minerals and Mining, Inc. (“Sierra Minerals”), a Nevada corporation, which caused Sierra Minerals to become a wholly-owned subsidiary. Sierra Minerals held certain rights to properties in Mexico that the Company now owns or has an option to acquire. Through Sierra Minerals, the Company entered into a joint venture agreement with Minera Rio Tinto, S.A. de C.V. (“MRT”), a company duly incorporated pursuant to the laws of Mexico, which is controlled by an officer of the Company. In August 2005, the Company cancelled the joint venture agreement in order to directly pursue the mineral exploration opportunities through a wholly-owned Mexican subsidiary, Sunburst Mining de Mexico S.A. de C.V. (“Sunburst de Mexico”). On August 25, 2005, Sunburst de Mexico, Mexoro and MRT entered into agreements providing Sunburst de Mexico the right to explore and exploit certain properties in Mexico. In December 2005, the Company and
